Citation Nr: 0013663	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to March 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied, in 
pertinent part, service connection for a psychiatric 
disorder. 

This matter was previously before the Board in September 
1999, at which time the case was REMANDED to the RO for 
additional development.  The additional development having 
been completed, the matter is again before the Board for 
appellate review.


FINDING OF FACT

The veteran's psychiatric disorder, most recently diagnosed 
as major depression with psychotic features, began during or 
is causally linked to an incident of active service. 


CONCLUSION OF LAW

A psychiatric disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946), 
develops a chronic condition, such as a psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is well grounded.  That it, the claim is plausible; 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran contends that her psychiatric problems began in 
service as a result of physical injuries and mental shock she 
received after a fellow soldier fired a blank round from an 
M60 machine gun very close to her right face, ear, and head 
area.  Indeed, a review of the veteran's service medical 
records (SMRs) contain an August 1992 emergency care 
treatment record showing the veteran was seen for powder 
burns, slight swelling, and pain on the right side of her 
face, as well as complaints of headaches and double vision as 
a result of the M60 machine gun incident.  At that time it 
was noted that the veteran was alert and in no acute 
distress.  The SMRs also show the veteran was seen by a 
behavioral science specialist in October 1992 to assess the 
veteran's continued complaints of shoulder pain.  At that 
time the veteran expressed her desire to leave military 
service; the assessment was malingering.  The November 1992 
separation examination was devoid of any indication that the 
veteran suffered from any psychiatric disorder. 

The post-service medical records begin with a May 1995 VA 
treatment record, which assessed the veteran with anxiety.  

An April 1997 VA psychiatric evaluation report included the 
following comments: that the veteran was significantly 
affected by separation from her family in the military; that 
patterns of dependency and loss of support raised the impact 
of a life threatening event during service; and that the 
veteran may have issues related to abandonment/fear of death 
due to this experience.  The diagnosis was "features of 
PTSD." 

A May 1997 VA mental health clinical record noted an 
impression of PTSD, chronic, with depression.

A December 1997 VA mental health clinical record shows that 
the veteran was evaluated at that time; the diagnoses were 
recorded as PTSD and depression.  The GAF was reported to be 
40.

A May 1998 VA psychological evaluation report recounted an 
extensive history of the veteran's psychiatric condition and 
the results of various psychological tests.  The examiner 
commented that the veteran's responses, as elicited by these 
tests, were grossly exaggerated, in an effort to misrepresent 
herself.  The impression was as follows: Malingering; 
generalized anxiety disorder; personality disorder; avoidant 
and dependent P/D features; social dependence, 
unrealistically high expectations of others which are not 
met; and a global assessment of functioning score (GAF) of 
75.  

A May 1998 VA PTSD examination report included the following 
diagnoses: schizoaffective disorder, depressed type; PTSD, 
mild; social phobia; obsessive-compulsive traits; and a 
current GAF of 40.  The examiner noted that the claims file 
was available and he commented on the May 1998 VA 
psychological evaluation report.  The examiner opined that 
the veteran was not malingering; that the best diagnosis was 
schizoaffective disorder.  Additionally, the examiner found 
that there were marked signs of anxiety and social phobia, as 
well as definite traits of obsessive-compulsive disorder, 
adding that "[t]his women wept and the tears rolled down her 
cheeks.  There was no pretense, no play-acting, no indication 
of malingering."

VA mental health clinic records for June 1998 to July 1998 
show the veteran was undergoing group therapy. 

A January 1999 VA treatment record assessed the veteran with 
PTSD and adjusted the veteran's Prozac prescription.  A June 
1999 VA treatment record also assessed the veteran with PTSD, 
but also found the veteran to be suffering from an adjustment 
disorder.  The veteran's Prozac prescription was again 
adjusted.

A June 1999 psychological evaluation notes that the veteran 
presented for therapy after recently separating from her 
husband.  She was casually dressed and neatly groomed, but 
exhibited a dysphoric mood, congruent affect, and cried 
throughout the interview.  The examiner recounted the 
veteran's history, including the M60 incident in the 
military.  The veteran complained of panic attacks, 
depression, sleep impairment, anger, and lack of 
concentration since service.  The diagnoses included 
dysthymic disorder and a GAF of 50.  

A January 2000 VA psychiatric examination report states that 
the claims file and the Board September 1999 REMAND were 
reviewed.  The veteran and her mother stated that the veteran 
had been successfully adjusted and functioning prior to 
entering service.  Alcohol abuse and general dysfunction - 
including the inability to work, a failed marriage, and 
absent social life - seems to have appeared subsequent to the 
M60 incident.  The veteran appeared to be open and honest and 
did not seem to be making anything up.  Upon review and 
examination, it was opined that "this examiner supports a 
rejection of the concept of malingering.  There is evidence 
of a very disturbed emotional state and an inability to 
function."  In addition, it was noted that a diagnosis of 
personality disorder was not sustainable.  Although the M60 
incident was not adequate to produce such a reaction in the 
average person, it nevertheless appeared to effect the 
veteran deeply and personally, and has "brought about a very 
sudden and great change in her ability to function."  The 
examiner observed that his examination supports previous 
findings of problems in reality evaluation, and that a 
diagnosis of schizophrenia, schizoaffective type, is 
understandable.  However, it was noted that problems related 
to reality evaluation might stem in part from alcohol abuse 
rather than something as severe as schizophrenia.  The 
diagnoses were alcohol abuse, major depression with psychotic 
features, no personality disorder found, and a GAF of 40. 

A review of the medical evidence reveals that the veteran was 
discharged from service upon her own request, and was 
observed to exhibit malingering at that time.  Moreover, one 
VA examiner opined that the veteran was malingering and, 
therefore, was not suffering from a psychiatric disorder 
related to service.  However, the record also demonstrates 
that two separate VA examiners are of the opinion that the 
veteran is suffering from a significant psychiatric disorder 
that is attributable to service.  These opinions supporting 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder were based upon a review of the record 
in conjunction with their own examinations, and thus appear 
to be competent.  As such, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's 
psychiatric disorder is causally or etiologically related to 
service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 










ORDER

Entitlement to service connection for a psychiatric disorder 
is granted. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

